The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4 and 7 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 2007/0212076 A1) in view of “Integrated Optical Modulator Based on Transition between Photonic Bands” by Govdeli et al, Nature, Scientific Reports, 8:1619, pp. 1 – 11, 2018 (hereinafter Govdeli).
Regarding claim 1, Roberts discloses (Fig. 4; para. 0037 – 0056) a system 800 for optical modulation (Abstract; “The present invention provides methods and apparatus for modulating the E-field of an optical carrier signal” at para. 0035), the system comprising: 
an optical input (from a light source 2; para. 0004); 
an optical output (after the modulator chip 4; identified as 8 in Fig. 3b; para. 0010); and 
a modulator 4 comprising two phase modulators (in the two waveguide arms of a Mach-Zehnder interferometer in Fig. 4), each phase modulator including a plurality (N) of modulator segments (N modulator segments defined by grouped electrodes 40 are shown in Fig. 4 and have lengths increasing from left to right; para. 0041, 0053, and 0056); 
wherein: 
the system defines a light propagation path (including the upper arm of the Mach-Zehnder waveguide interferometer in Fig. 4) from the optical input to the optical output (through the entire length of the modulator chip 4);
each modulator segment of the plurality comprises a semiconductor region (e.g., formed of InP and GaAs; para. 0037);
wherein
each modulator segment (n) (defined by an nth group of electrodes 40 that are fed by a common electrical line 38n, as seen in Fig. 4 of Roberts) of the plurality of N segments accepts a respective electrical input VL(n) (by an electrical wire/input within 381 – 38N as, shown in Figs. 2 – 4); and 
for each modulator segment of the plurality, the respective electrical input is operable to transition the modulator segment between desired/intended modulation states (Abstract; para. 0022 – 0024). 
Roberts recognizes the importance of keeping a driving voltage within “within the limits of the driver IC” (para. 0041), but does not teach that the driving voltage can be significantly lowered by using a photonic bandgap phase modulator for each of the two phase modulators in Fig. 4.  However, Govdeli describes (Figs. 1 – 5; Abstract; pp. 1 – 6) a system for optical modulation including a modulator structure that has a same general layout as that in Roberts (a Mach-Zehnder interferometer modulator in Fig. 2 of Govdeli corresponds to a Mach-Zehnder interferometer modulator in Fig. 4 of Roberts) and comprises:
an optical input (at one end of the Mach-Zehnder interferometer); 
an optical output (at the other/opposite end of the Mach-Zehnder interferometer); and 
a photonic bandgap phase modulator (the Mach-Zehnder interferometer modulator in Fig. 4); 
wherein: 
the system defines a light propagation path from the optical input to the optical output (from the input end to the output end of the Mach-Zehnder interferometer);
the photonic bandgap phase modulator comprises a semiconductor region (e.g., formed of silicon; 1st para. of Section “Negative Refractive Index and Phase Accumulation”) comprising an n-type portion and a p-type portion (both regions are detailed in Figs. 2c and 5a and form a p-i-n junction; caption for Fig. 5a), wherein: 
the semiconductor region defines a photonic crystal region (defined by holes within semiconductor region; Fig. 5a), wherein the light propagation path (along the “optic axis” in Fig. 5a) intersects the photonic crystal region; and 
the semiconductor region defines a semiconductor junction (p-i-n junction; caption for Fig. 5a) between the n-type portion and the p-type portion; 
Govdeli expressly teaches (Abstract; 3rd complete para. on p. 2; Section “Negative Refractive Index and Phase Accumulation”) that the modulator segment can be configured to be switchable, by an electrical input is operable to transition the modulator segment between an off-state (absence of applied voltage; 0V in Fig. 4a) and an on-state (with applied voltage VDC in Fig. 4a; captions for Fig. 4): 
a first mode (corresponding to Fig. 1e and an off-state), in which light of a reference wavelength propagates through the photonic crystal region of the modulator segment in a first photonic band defining a first (positive) refractive index (e.g., neff =  1.996; Fig. 4c and its caption) (“(e) The EFC plot of TM-like modes in the same PhC at frequency range of 0.05–0.30 (ωa/2πc) – the first photonic band” in the caption of Fig. 1e); and 
a second mode (corresponding to Fig. 1f), in which light of the reference wavelength propagates through the photonic crystal region of the modulator segment in a second photonic band defining a second (negative) refractive index (e.g., neff =  1.89; Fig. 4c and its caption) substantially different from the first (positive) refractive index ((f) The EFC plot of TM-like modes at frequency range of 0.310–0.335 (ωa/2πc) – the second photonic band” in the caption of Fig. 1f).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that each modulator segment in Roberts can be configured, in accordance with the teachings of Govdeli, as a photonic bandgap phase modulator that is switchable, by an electrical input and operable to transition the modulator segment between two modes in different photonic bands of the photonic crystal region, the two modes having substantially different refractive indices (positive and negative). The motivation for the use of two modes is that the modulation efficiency of the modulator segment can be significantly improved/increased so that its size/footprint and/or switching voltage can be significantly reduced, as intended by Roberts and taught by Govdeli (“Proposed design includes a MZI with photonic crystal phase shifter in a p-i-n diode structure. Unlike the previous studies on optical modulators, a novel method that produces the required effective refractive index change from the band structure shift of the photonic crystal is utilized for the first time. Hence, the phase shift along a small interaction length is generated with the ability of obtaining both positive and negative refractive index in PhCs. Consequently, smaller interaction length than that of resonator based modulators and lower voltage operation than previously reported MZI based modulators have become possible” at 3rd complete para. on p. 2 of Govdeli, emphasis added). 
In light of the foregoing analysis, the Roberts – Govdeli combination teaches expressly or renders obvious all of the recited limitations.
Regarding claims 2 – 4, the Roberts – Govdeli combination considers that the first refractive index is positive (e.g., neff =  1.996; Fig. 4c and its caption in Govdeli) and the second refractive index is negative (e.g., neff =  1.89; Fig. 4c and its caption), so that an absolute value of the second refractive index (+1.89) is within 25% of the first refractive index ( 1.996). The first (positive) refractive index (neff =  1.996) is greater than the second (negative) refractive index (neff =  1.89); and a difference ( 1.996 – ( 1.89) = 3.886; Fig. 4c) between the first and second refractive indices is greater than 25% of the first refractive index ( 1.996).  
Regarding claim 7, the Roberts – Govdeli combination considers that, for each modulator segment of the plurality, in the first mode (in the off-state), the respective electrical input does not maintain a substantial reverse bias across the semiconductor junction of the modulator segment (0V in Fig. 4a of Govdeli; caption for Fig. 4 and corresponding text description); and in the second mode (in the on-state), the respective electrical input maintains a reverse bias (VDC in Fig. 4a) across the semiconductor junction of the modulator segment.  
Regarding claims 8 and 9, the Roberts – Govdeli combination considers that the contemplated system further comprises a waveguide defining a second light propagation path (e.g., the lower interferometer arm of the Mach-Zehnder interferometer in Fig. 4 of Roberts); and 
an output coupler (the right Y-junction) that optically couples the second light propagation path (lower arm) to the light propagation path (upper arm) between the photonic bandgap phase modulator (the two phase modulators in the two arms) and the optical output, and 
an input coupler (the left Y-junction) that optically couples the second light propagation path (lower arm) to the light propagation path (upper arm) between the optical input and the photonic bandgap phase modulator (the two phase modulators in the two arms); 
wherein the second light propagation path (lower arm) is defined from the input coupler to the output coupler (as seen in Fig. 4).  
Regarding claims 11 and 12, the Roberts – Govdeli combination considers an embodiment, wherein the segment lengths of each modulator segment of the plurality define a sequence from a shortest segment length (leftmost electrode 40 in Fig. 4) to a longest segment length (rightmost 40), wherein the sequence substantially defines a geometric progression, and wherein the geometric progression can be defined a common ratio equal to 2 (para. 0041 and 0053 – 0056).  
Regarding claim 10, the Roberts – Govdeli combination considers that the electrode segments 40 (Fig. 4 of Roberts) can be grouped with different numbers and have different lengths (para. 0041) and, as such, renders obvious an embodiment (design choice) wherein different groups of electrode segments 40 (making up different modulator segments) can have a same/equal total length which is equal to M*s (M and s are the number of electrode segments 40 and their length in a particular modulator segment) and to the total length of the particular modulator segment.   
Regarding claim 13, the system of the Roberts – Govdeli combination meets all of the recited limitations, as detailed above for claims 1 and 11, and 12 (para. 0041 and 0053 – 0056 of Roberts). Specifically, the Roberts – Govdeli combination considers that the contemplated system receives (from DSP 34 in Fig. 4 of Roberts) a digital input comprising a plurality of bits (“In the embodiment of FIG. 4, the driver IC is implemented as a digital signal processor (DSP) 34, which generates a pair of multi-bit sample streams VX(n) which are representative of the desired phase modulation to be applied to each branch of an MZ modulator 4” at para. 0037, emphasis added), wherein: 
the digital input VX(n) encodes a value (a digital representation of an analog modulating voltage); 
the plurality of bits comprises a least significant bit (LSB) and a most significant bit (para. 0041); and 
the number of bits (N) of the plurality of bits is equal to the number (N) of modulator segments of the plurality of modulator segments (defined by the groups of electrode segments 40, each group connected to a single/common driving electrical line, as shown in Fig. 4); 
each bit of the plurality of bits is provided to a different modulator segment of the plurality as the respective electrical input (“Each multi-bit sample stream VX(n) may be an N-bit parallel binary signal output from the DSP 34 on a corresponding N-bit data bus 36. In such a case, each line 38i of the N-bit bus 36 is connected to control a number of electrodes 40 corresponding to its binary weight” at para. 0041, emphasis added), wherein: 
the least significant bit is provided to the modulator segment having the shortest segment length; and Page 7 of 12Serial No.: 16/921,475 
Attorney Docket No.: LUMI-P13-US1the most significant bit is provided to the modulator segment having the longest segment length (as seen in Fig. 4; “In such a case, each line 38i of the N-bit bus 36 is connected to control a number of electrodes 40 corresponding to its binary weight. For example, the least significant bit (LSB) of the of the multi-bit sample stream has a binary weight of "1", and thus controls a single electrode 40 of the MZ modulator 4. The ith bit has a binary weight of 2i-1, and thus controls 2i-1 electrodes 40” at para. 0041, emphasis added; also para. 0056).
The Roberts – Govdeli combination also considers that:
for each modulator segment of the plurality: 
in response to a first bit value, the modulator segment can operate in the first mode (the off-state); and 
in response to a second bit value different from the first bit value, the modulator segment operates in the second mode (the off-state due to a higher applied voltage); 
the system receives an optical signal at the optical input, the input optical signal comprising light of the reference wavelength, wherein the optical signal propagates along the light propagation path; and 
based on the digital input, the photonic bandgap phase modulator modulates the light of the reference wavelength by a modulation amount substantially proportional to the value (the target/synthesized modulation in Roberts can be a linear phase modulation or a linear amplitude modulation; Abstract; para. 0022 – 0024).
Regarding claim 14, the Roberts – Govdeli combination considers that the modulation amount can be a phase shift amount (a phase modulator in each arm of the Mach-Zehnder modulator produce a phase modulation).  
Regarding claim 15, the Roberts – Govdeli combination considers that the modulation amount can be an amplitude modulation amount (the Mach-Zehnder interferometer converts phase modulation contributions of the two phase modulators into an amplitude modulation). 
The system further comprises: 
a waveguide defining a second light propagation path (lower interferometer arm in Fig. 4 of Roberts); and 
 an output coupler (the right Y-junction in Fig. 4)that optically couples the second light propagation path (lower arm) to the light propagation path (upper arm) between the photonic bandgap phase modulator (the two phase modulators in the two arms) and the optical output. 
 Regarding claim 16, the Roberts – Govdeli combination considers that the contemplated system comprises a continuous photonic crystal, the continuous photonic crystal comprising the photonic crystal region of each modulator segment of the plurality (according to Fig. 4 of Roberts and Figs. 2 and 5 of Govdeli).  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Govdeli, and further in view of “Proposed ultralow-energy dual photonic-crystal nanobeam devices for on-chip N x N switching, logic, and wavelength multiplexing” by Soref et al, Optics Express, vol. 23, No. 25, pp. 32582 – 32596, 2015 (hereinafter Soref).
Regarding claim 5, the Roberts – Govdeli combination considers that the contemplated modulator system can be incorporated in optical waveguide circuits for a variety of functions, but does not detail a particular application in an optical logic scheme with multi-wavelength operation. However, Soref discloses (Fig. 12; p. 32592) a system for optical logic operation (matrix multiplication) that is formed by a plurality of photonic bandgap phase modulators (operating at wavelengths 1,2,3), each modulator having a structure (detailed in Figs. 2 and 3) similar to that of the Roberts – Govdeli combination, the system comprising: 
a photonic bandgap phase modulator (having a structure that is detailed in Figs. 2 and 3 and similar to that of the Roberts – Govdeli combination) configured to operate at a first/reference wavelength (1) and comprising a semiconductor region (silicon platform in Fig. 2) that defines a photonic crystal region (defined by holes within semiconductor region; Figs. 2 and 3), wherein a light propagation path intersects the photonic crystal region; 
wherein the semiconductor region defines a semiconductor junction between the n-type portion and the p-type portion (Fig. 2); and
wherein the photonic bandgap phase modulator is operable by the application of an electrical input (from a voltage source). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the modulation system of the Roberts – Govdeli combination can be used as a building block of a complex optical waveguide circuit, such as an optical circuit for matrix multiplication illustrated by Soref, as a suitable/workable application of the modulation system of the Roberts – Govdeli combination.  
The Roberts – Govdeli – Soref combination considers that each photonic bandgap phase modulator (e.g., the top left modulator in Fig. 12 of Soref) is configured to modulate/switch only one wavelength (1), while the other wavelengths (2and3) pass through the modulator segment without being affected: as seen in Fig. 12, 2 and 3 each pass through the top left modulator segment without being affected by it irrespective of its state for 1. Thus, the Roberts – Govdeli – Soref combination considers that, for each modulator segment of the plurality, light of a second wavelength (other than the wavelength that the modulator is configured to switch) propagates through the photonic crystal region of the modulator segment in the first photonic band in both the first mode and the second mode; and light of a third wavelength (other than the wavelength that the modulator is configured to switch) propagates through the photonic crystal region of the modulator segment in the second photonic band in both the first mode and the second mode.  
Regarding claim 6, the Roberts – Govdeli – Soref combination considers that the contemplated system further comprises a second photonic bandgap phase modulator (e.g., the middle modulator in the top row in Fig. 12 of Soref) having a same general structure as that of the first photonic bandgap phase modulator (configured for switching of the wavelength 1) and configured for switching of the wavelength 2. In full similarity with the first photonic bandgap phase modulator, the second photonic bandgap phase modulator comprises a second plurality of modulator segments (as shown in Fig. 4 of Roberts), wherein: 

Claims 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Govdeli, and further in view of Ji et al (US 2020/0285084 A1).
Regarding claim 17, the Roberts – Govdeli combination considers only embodiments with contiguous n-type portions and p-type portions which each continually extend along one side of the waveguide core (with the photonic crystal region). The Roberts – Govdeli combination does not teach embodiments with interleaved n-type portions and p-type portions. However, Ji discloses (Figs. 1, 2, 4, and 8 – 11; par. 004, 0021 – 0026, and 0032 – 0038) an electro-optic waveguide modulator structure that has a same general layout as that in Roberts and Govdeli (a Mach-Zehnder interferometer modulator in Fig. 11 of Ji corresponds a Mach-Zehnder interferometer modulator in Fig. 2 of Govdeli and to a Mach-Zehnder interferometer modulator in Fig. 4 of Roberts) and comprises a waveguide core that is electro-optically modulated by using n-type portions and p-type portions. Ji illustrates (Fig. 1; para. 0004) a conventional/prior-art design that has a contiguous n-type portion 12’ and p-type portion 11’ which each continually extend along one side of the waveguide core (as in the Roberts – Govdeli combination) AND discloses an embodiment (e.g., Fig. 2; para. 0021 – 0025) with interleaved n-type portions 22 and p-type portions 12 (para. 0021). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that contiguous n-type portions and p-type portions of the Roberts – Govdeli combination can be modified, in accordance with the teachings of Ji, to become interleaved n-type portions and p-type portions.  The motivation for such interleaved portions is that they can reduce electrical resistance (compared to continuous portion) and improve/increase the maximum speed of modulation (“Purposes of the present disclosure include providing an electro-optic modulator that offers advantages such as high bandwidth, low losses, and high modulation efficiency” at para. 0005; “The duty cycle of the grating of the doped link arms may also be greater than or equal to 50%, which increases the cross-sectional area of the doped link arms used for electricity conduction without changing the thickness of the device. Therefore, the resistance of the doped link arms can be effectively reduced, thus facilitating a higher bandwidth of the modulator” at para. 0024 of Ji). 
The Roberts – Govdeli – Ji combination considers a modulation system wherein:
the continuous photonic crystal (taught by Govdeli) defines a first (e.g., left) side and a second (right) side opposing the first side across the light propagation path; 
the plurality of modulator segments comprises a first modulator segment and a second modulator segment adjacent to the first modulator segment (according to Fig. 4 of Roberts); 
the n-type portion of the first modulator segment is arranged along the first (left) side of the continuous photonic crystal; 
the p-type portion of the first modulator segment is arranged along the second (right) side of the continuous photonic crystal.
The doped portions of the second modulator segment are interleaved (relative to those in the first modulator segment) according to the teachings of Ji (Fig. 2), so that:
the n-type portion of the second modulator segment is arranged along the second (right) side of the continuous photonic crystal, adjacent to the p-type portion of the first modulator segment; and 
the p-type portion of the second modulator segment is arranged along the first (left) side of the continuous photonic crystal, adjacent to the n-type portion of the first modulator segment.  
Regarding claim 18, the Roberts – Govdeli – Ji combination considers that, for each modulator segment of the plurality, the photonic crystal region comprises a substantially intrinsic semiconductor region (according to Govdeli; Fig. 5 and its caption) within the semiconductor junction, the substantially intrinsic semiconductor region intersecting the light propagation path (“the structure is simply a p-i-n diode (Fig. 2c) that works at the forward bias mode to increase the free carrier concentration in the intrinsic region (PhC)” at 1st para. of Section “Results and Discussion”).  
Regarding claim 19, the teachings of Roberts, Govdeli, and Ji combine (see the arguments and motivation for combining as applied to claims 1 and 17 above) to teach expressly or render obvious all of the recited limitations (including interleaved n-type portions and p-type portions), as detailed above for claims 1 and 17.
Regarding claim 20, the Roberts – Govdeli – Ji combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 1, 17, and 19. In particular, the Roberts – Govdeli – Ji combination considers a plurality of consecutive modulator segments in each arm of a Mach-Zehnder interferometer, each modulator segment being modulated, independently from the other segments, by an n-type portion and a p-type portion, each portion connected to a corresponding electrical conductor receiving a corresponding electrical voltage potentials. A difference between the two potentials on the pair of electrical conductors define a voltage applied to the modulator segment and causing electro-optic modulation.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0044573 A1
US 2017/0038609 A1
US 7,421,179 B1
US 2010/0156679 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896